Citation Nr: 0802915	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  03-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for urethral 
stricture, status post urethral surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to October 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In May 2006, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO continued the denial of an initial compensable rating for 
urethral stricture (as reflected in the August 2007 
supplemental statement of the case (SSOC)), and returned this 
matter to the Board for further appellate consideration.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
urethral stricture, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).


FINDINGS OF FACT

While the medical evidence pertinent to the claim for 
increase reflects complaints of voiding dysfunction, the 
competent medical evidence attributes these symptoms to other 
nonservice connected lower urinary tract conditions.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-
connected urethral stricture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.115a, 
4.115b, Diagnostic Code 7518 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the  evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.

The veteran's service-connected urethral stricture is 
currently assigned an initial noncompensable rating under 38 
C.F.R. § 4.115b, Diagnostic Code 7518 (2007), which directs 
that such disability be rated as "voiding dysfunction."  Only 
the predominant area of dysfunction shall be considered for 
rating purposes.  38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.115a, voiding dysfunction is to be 
rated as urine leakage, frequency, or obstructed voiding.  
Voiding dysfunction due to continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence, is to be assigned a 20 percent rating when the 
condition requires the wearing of absorbent materials which 
must be changed less than two times a day; a 40 percent 
rating when the condition requires the wearing of absorbent 
materials which must be changed two to four times a day; and 
a maximum rating of 60 percent when the condition requires 
the use of an appliance or the wearing of absorbent materials 
which must be changed more than four times a day. 38 C.F.R. § 
4.115a.

Voiding dysfunction due to urinary frequency is to be 
assigned a 10 percent rating when there is a daytime voiding 
interval of between two and three hours, or; awakening to 
void two times per night; a 20 percent rating when there is a 
daytime voiding interval of one and two hours, or there is 
awakening to void three to four times per night; and a 
maximum rating of 40 percent when there is a daytime voiding 
interval of less than one hour, or there is awakening to void 
five or more times per night. 38 C.F.R. § 4.115a.

Voiding dysfunction due to obstructed voiding with or without 
stricture disease requiring dilatation 1 to 2 times per year 
warrants a noncompensable rating.   Marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one of the following warrants a 10 
percent rating: (1) post void residuals greater than 150 cc; 
(2) uroflowmetry; marked diminished peak flow rate less than 
10 cc/sec; (3) recurrent urinary tract infections secondary 
to obstruction; or, (4) stricture disease requiring periodic 
dilation every 2 to 3 months.  

If the obstructive voiding is manifested by urinary retention 
requiring intermittent or continuous catheterization, then a 
maximum rating of 30 percent is warranted. 38 C.F.R. § 
4.115a.

In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that an initial 
compensable rating for urethral stricture is not warranted at 
any time since the July 22, 2002, effective date of the grant 
of service connection.

An August 2002 VA examination report shows that the veteran 
stated he urinated twice in the daytime, and once at night.  
He described a weak stream of urination.  He described having 
incontinence that was very minimal with a light pad, one a 
day usage.  Examination revealed a prostate within normal 
limits and a negative rectal examination. Urinalysis was 
negative. The diagnosis was urethral stricture, status post 
urethral surgery. 

On VA examination in August 2003, the veteran reported that 
he urinated three times a day at three hour intervals and 
during the night he had no urination problems.  He stated 
that he had problems starting urination and the urine flow 
was weak.  The veteran stated that he did not have any 
urinary incontinence.  Regarding the urinary system, the 
veteran did not have any symptoms of weakness, fatigue, loss 
of appetite or recurrent urinary tract infections.  The 
examiner furthered that the veteran does not require any 
procedures for his genitourinary problem, there was no 
hospitalization during the last 12 months, and he was not on 
dialysis regularly.  In addition, there was no functional 
impairment resulting from his condition and it did not result 
in any time lost from work.  Physical examination revealed 
external hemorrhoids with evidence of frequent reoccurrence.  
A urinalysis showed protein was present and trace ketones.  
The examiner reported that the veteran had proteinuria and he 
opined that this was more likely than not due to his urinary 
stricture; thus the veteran should be referred to a urologist 
for the assessment of the stricture.  The examiner furthered 
that the presence of proteinuria in a patient with urinary 
stricture is an ominous sign. 

The veteran submitted private medical records dated from July 
2005 to June 2006 that reflect complaints, findings, 
diagnostic procedures, and treatment for internal and 
external hemorrhoids and rectal prolapse.  Review of systems 
and physical examinations of the genitourinary system are 
negative for urinary complaints, findings, and diagnoses.  

VA treatment records dated from December 2005 to September 
2006 reflect that the veteran underwent a genitourinary 
evaluation for urethral stricture disease with complaints of 
problems urinating, slow, intermittent stream that stops, and 
a feeling of incomplete emptying in February 2006.   Uroflow 
was 78 seconds to void (long low line), 5.8 m./sec flowrate, 
3.3 average flowrate, and 247 voided volume. Negative 
urinalysis.  The assessment was recurrent urethral stricture 
disease.  A May 2006 cystoscopy revealed "17fr" lumen of 
urethra, median lobe hypertrophy.  The veteran presented for 
urodynamic studies in August 2006 which demonstrated a 
bladder with intact but early sensation, decreased 
cystometric capacity, and normal compliance.  There was no 
incontinence or uninhibited contractions.  The veteran 
generated an adequate detrusor contraction with minimal flow 
and a synergistic sphincter response.  The examiner opined 
that this was highly suggestive of bladder outlet 
obstruction.  The examiner commented that the seemingly most 
obvious source of the veteran's obstruction would be his 
previous urethral stricture disease, but his most recent 
cystoscopy revealed a "17 fr" lumen of urethra at site of 
stricture.  As such, the examiner discussed that one must 
consider the prostate as a source of the obstruction.  

To ensure that a thorough and adequate examination for rating 
purposes was of record, the Board remanded this matter to the 
RO in May 2006 to, among other things, afford the veteran a 
new medical examination by a physician.

A January 2007 VA genitourinary examination report reflects 
that the physician reviewed the entire claims file and 
electronic medical records from the Atlanta VA medical 
center.   The veteran reported that his major symptoms were 
weak urinary stream with the inability to stand to urinate.  
He had a split stream and had to use lower abdominal pressure 
to empty his bladder.  He has abdominal straining, hesitancy, 
and post-void dribbling that causes him to occasionally use a 
bag, but he is not completely incontinent. He is able to hold 
his urine and has no prevoid incontinence.  The veteran 
denied any significant nocturia, dysuria or hematuria.    On 
physical examination, the veteran's abdomen was soft, 
nontender with no inguinal hernias present.  Genitalia 
appeared normal.  Rectal examination revealed a smooth 
anodular prostate that bulges into the rectal vault.  The 
assessment was lower urinary tract symptoms with significant 
obstructive component.  The examiner discussed his review of 
the records, noting that the veteran was symptomatic with an 
International Prostate Symptoms score of 24/35, suggesting 
severe symptoms.  Although his cystoscopy shows a patent area 
at the level of the urethroplasty, there was some narrowing 
there.  The examiner also noted the urodynamics studies that 
were suggestive of obstruction.  He commented that after 
significant urethral surgery, certainly, there are residuals, 
which could impair urinary flow.  Nonetheless, with a patent 
urethra, most patients recover excellent flow rates following 
urethroplasty.  He suggested that there certainly may be 
another component in the veteran of prostate enlargement and 
perhaps a poorly relaxing sphincter as he does generate high 
pressures with low flow rates during the urodynamic study.  
The veteran is on alpha blockers for prostate therapy, but 
does not notice significant benefit with these as of yet.  
Based on the size of his prostate, he may require additional 
medical treatment and procedure for his prostate.  The 
examiner opined that the veteran may also have a poorly 
relaxing urethral sphincter, which could give him the same 
symptomatology.  Regardless, the veteran does have evidence 
of continued urethral stricture, and the examiner could not 
say with any certainty that some of his symptoms may be 
related to this.  The examiner opined that it is more likely 
than not, however, that the veteran's symptoms are related to 
other issues of his lower urinary tract than his past 
urethral structure disease.  

In considering the above, the Board finds that the veteran is 
shown to have evidence of continued urethral stricture; 
however, there is an essential lack of competent clinical 
evidence which in any way demonstrates that any voiding 
dysfunction symptoms are attributable to the veteran's 
service-connected urethral stricture, status post urethral 
surgery.  The Board points out that in May 2006, a VA 
physician indicated that findings on cystoscopy ruled out a 
nexus of the veteran's current symptoms to his prior urethral 
stricture disease and, instead, suggested a relation to the 
veteran's prostate.  Moreover, the January 2007 VA examiner 
unequivocally opined that the veteran's current 
symptomatology was more likely attributed to non service-
connected lower urinary tract problems.  Even though the 
August 2003 VA examiner related a finding of proteinuria to 
the veteran's service-connected condition; a disability claim 
for proteinuria is not currently on appeal.  The Board is not 
unsympathetic to the veteran's condition.  However, without 
objective medical evidence that the veteran's service-
connected urethral stricture condition causes a voiding 
dysfunction, urinary frequency, obstructed voiding, or 
urinary tract infections, there is no basis upon which to 
grant a compensable rating.  See 38 C.F.R. § 4.115a.  In sum, 
the aforementioned discussion makes clear that the veteran's 
disability is not shown to result in any manifestations that 
would warrant the assignment of a compensable rating under 
the applicable rating criteria.  Therefore, the Board finds 
that an initial compensable rating for service-connected 
urethral stricture, status post urethral surgery, is not 
warranted.

Accordingly, the Board finds that there is no basis for a 
staged rating, pursuant to Fenderson, and that claim for an 
initial compensable rating for urethral stricture must be 
denied. In reaching this conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
August 2002, December 2002, May 2006, September 2006, October 
2006 and in August 2007.  In the August 2002 notice letter, 
the RO advised the veteran of VA's responsibilities to notify 
and assist the veteran in his claim, to specifically include 
the information and evidence necessary to substantiate his 
claim for service connection.  Thereafter, the veteran's 
claim for service connection for urethral stricture was 
granted and assigned an initial disability rating in the 
October 2002 rating decision currently on appeal.  The notice 
letters subsequent to the October 2002 rating decision 
provided the veteran with notice of the information and 
evidence necessary to substantiate a claim for increased 
ratings.  These letters asked him to submit certain 
information, and informed him of VA's responsibility 
concerning obtaining evidence to substantiate his claim.  In 
addition, the letters explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
and authorization for VA to request such records not 
previously obtained.  The May 2006 notice letter specifically 
asked the veteran to send to VA any information in his 
possession pertaining to his claim. Also, the May 2006 and 
September 2006 letters provided the veteran with notice 
compliant with Dingess.   In view of this, the Board finds 
that the Department's duty to notify has been fully 
satisfied.
 
The Board notes that the veteran was not requested to submit 
all evidence in his possession pertinent to his claim and he 
did not receive notice of the disability and effective date 
elements pursuant to Dingess, supra, until after the October 
2002 rating decision, thus the Board finds that a timing 
error has occurred.
 
Pursuant to the holding in Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), any error in section 5103(a) notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption.  A notice error requires reversal 
unless VA can show the error did not affect the essential 
fairness of the adjudication.  Id.  The Federal Circuit 
explained that in order to overcome this presumption, VA must 
persuade the reviewing court that the purpose of the notice 
was not frustrated, e.g., by demonstrating: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law. Id.

In this case, all required notice was provided to the veteran 
in the May 2006 and September 2006 notice letters. 
Thereafter, the veteran and his representative were afforded 
ample opportunity to respond and the claim was fully 
developed prior to readjudication (as reflected in the August 
2007 supplemental statement of the case) and certification of 
the claim.  Under these circumstances, the Board finds the 
veteran was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA," and thus, 
"essentially cured the error in the timing of notice".  See 
Pelegrini, 18 Vet. App. at 122- 24, and Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Hence, the Board concludes that any defect 
in the timing of the notice constitutes harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file.  In addition, the veteran was afforded 
VA examinations in August 2003 and January 2007; the reports 
of which are of record.  Moreover, neither the veteran nor 
his representative has identified any existing pertinent 
records that need to be obtained, despite being requested to 
do so.  The record also presents no basis for further 
developing the record to create any additional evidence to be 
considered in connection with the claim decided herein.  

The Board notes the veteran requested in VA Form 9 a Board 
hearing held at the RO.  A "Travel Board" hearing was 
scheduled to be held in October 2004, and the veteran was 
notified of the hearing in September 2004 correspondence. 
There is no evidence that the notice was returned as 
undeliverable.  The presumption of regularity of 
administrative functions is applicable; the Board presumes 
notice of the hearing was given, unless rebutted by clear and 
convincing evidence to the contrary, which is not the case 
here.  Mindenhall v. Brown, 7 Vet. App. 271 (1994). The 
veteran failed to appear for the hearing.  He did not file a 
timely written motion seeking a new hearing date.  38 C.F.R. 
§ 20.702(d).  Thus, the Board finds a decision is not 
precluded based on any due process defect with respect to the 
lack of testimonial evidence in the record, nor does it find 
basis to schedule a second Board hearing, by videoconference, 
as requested in January 2005 or an additional Travel Board, 
as requested in a February 2006 letter.  

In this regard, the Board finds that the veteran's mere 
assertion in his February 2006 letter that he never received 
a copy of the September 2004 hearing notice is not sufficient 
to rebut the presumption of regularity in the administrative 
process.  To date, the claims file does not reflect that the 
United States Postal Service returned the notification letter 
as undeliverable.  Furthermore, the veteran waited until 
February 2006 to address his reason for not attending the 
scheduled hearing. As the veteran did not submit his "good 
cause" reason for failing to attend the scheduled hearing in 
a timely manner, and as there was no explanation in writing 
from the veteran giving good cause for such a long delay, the 
Board finds no basis to schedule a second Travel Board 
hearing.  38 C.F.R. § 20.1304 (d).


ORDER

Entitlement to an initial compensable rating for urethral 
stricture, status post urethral surgery, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


